Citation Nr: 0007962	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.  

2. Entitlement to a total disability rating for compensation 
purposes, based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from January 1970 to 
July 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a May 1995 rating decision, in 
which the RO denied the veteran an increased rating for 
asthma, currently evaluated as 30 percent disabling, 
effective from May 1985.  The RO also denied his claim for a 
total disability rating for compensation purposes based upon 
individual unemployability (TDIU).  The veteran filed an NOD 
in July 1995, and the RO issued an SOC in September 1995.  
The veteran filed a substantive appeal in November 1995.  A 
supplemental statement of the case (SSOC) was issued in July 
1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The evidence of record reflects the veteran's treatment 
for asthma with complaints of increased shortness of 
breath and dyspnea, and with clinical findings of 
wheezing; he was treated with dose-metered inhalers such 
as Azmacort and Albuterol, Theo-Dur, and occasional 
tapered courses of Prednisone.

3. A pulmonary function test (PFT), dated in January 1998, 
reflected FEV-1 of 65 percent and FEV-1/FVC of 77 percent.

4. Under the criteria in effect prior to October 7, 1996, the 
veteran's asthma is not productive of severe disability 
with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with 
only temporary relief by medication, more than light 
manual labor precluded.  

5. Under the criteria in effect on and after October 7, 1996, 
the veteran's asthma is not productive of  FEV-1 of 40- to 
55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or 
requiring at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

6. The veteran's only service-connected disability is asthma, 
currently evaluated as 30 percent disabling.  

7. The evidence of record does not reflect that the veteran's 
service-connected disability precludes all substantially 
gainful employment.  


CONCLUSIONS OF LAW

1. The schedular criteria for a disability evaluation greater 
than 30 percent for asthma, under the rating criteria in 
effect before, or on and after, October 7, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 
(1996 and 1999).  

2. The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
service connected for asthma pursuant to a September 1977 
decision of the Board.  Subsequently, in a February 1978 
rating decision, the RO granted the veteran a 10 percent 
disability rating.  In April 1986, the RO increased the 
veteran's disability rating for asthma to 30 percent.  

In September 1986, the RO received discharge summaries from 
the VA Medical Center (VAMC) in Canandaigua, dated from July 
1986 to September 1986.  In particular, the summaries noted 
the veteran's treatment for alcohol abuse, depression, and 
exacerbations of his asthma.  He was noted to be unable to 
hold jobs because of his abuse of alcohol.  

In November 1986, the RO received VAMC Canandaigua treatment 
records, dated from September 1985 to September 1986.  These 
records noted the veteran's treatment for alcohol abuse, 
depression, and asthma.  In particular, records dated in 
August 1986, reflected that the veteran suffered from 
bronchial asthma and asthmatic bronchitis.  He was noted to 
use inhalers and take oral medications.  

In July 1987, the RO received VAMC Syracuse treatment 
records, dated from January to June 1987.  In particular, 
these records noted the veteran's abuse of alcohol and 
tobacco.  In May 1987, the veteran reported that his 
asthmatic symptoms were worse in the summer and fall.  In 
addition, it was noted that he had been smoking one pack of 
cigarettes per day for 19 years, and that his asthma had not 
required hospitalization.  

In March 1988, the RO received treatment records from the 
Chicano Community Health Center, the Logan Heights Family 
Health Center, and the University of California at San Diego 
Medical Center.  These records were dated from November 1987 
to February 1988, and reflected the veteran's treatment for 
asthma.  In particular, a record dated in November 1987, 
noted that he had been smoking since the age of 14.  Also, 
treatment records, dated in January 1988, reflected the 
veteran's complaints of asthmatic attacks and exacerbations.  
Chest X-rays at that time revealed chronic obstructive 
pulmonary disease (COPD) and airways disease.  

In January 1990, the RO received VAMC Syracuse medical 
records, dated from January 1989 to January 1990.  These 
records noted the veteran's treatment for alcohol abuse and 
asthma.  In particular, a July 1989 treatment record noted 
the veteran's reporting to the emergency room for chest pain 
and also complaining of shortness of breath for three weeks.  
He reported coughing up thick white sputum.  On clinical 
evaluation, the veteran's lungs exhibited diffuse wheezing.  
In addition, an August 1989 discharge summary noted that his 
asthma had been well-controlled on Theo-Dur, Alupent, 
Beclomethasone puffers, and Terbutaline, and that his 
symptoms were much improved since the day of admission.  A 
November 1989 discharge summary noted the veteran's medical 
history to include asthma, and reported that he was treated 
with Theophylline, Terbutaline, Metaproterenol, and 
Beclomethasone.  Furthermore, a treatment record, dated in 
January 1990, noted the veteran's complaints of increased 
dyspnea over three days.  The treatment plan included 
"Prednisone tape [and] Amp. 250 qid".  

In January 1991, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, in which he 
reported that his service-connected asthma prevented him from 
pursuing employment that involved dust, industrial solvents, 
perfumes, gasoline, paints, varnishes, grease, or excessive 
exercise.  He also reported that he had limited balance and 
coordination on his left side, and limited coordination and 
strength in his hands, making it hard for him to perform 
simple tasks.  

In March 1991, the RO received VAMC Syracuse hospital 
summaries and treatment records, dated from October 1990 to 
February 1991.  In particular, the veteran was noted to have 
been admitted to the hospital for alcohol detoxification.  A 
routine chest X-ray revealed a left upper lobe nodule.  A 
subsequent bronchoscopy, meatus stinoscopy, anterior 
Chamberlain thoracotomy, and a posterolateral left 
thoracotomy with apical wedge resection and frozen section 
were performed.  Postoperatively, the veteran was noted as 
having done well.  The postoperative diagnosis was 
granulomatous disease, consistent with tuberculosis.  He was 
prescribed anti-tuberculosis medications.  

In April 1992, the RO received a VAMC San Diego discharge 
summary, dated in March 1992.  The summary, noting the 
veteran's medical history, reported that he had originally 
sought treatment at the emergency room a week prior to his 
admission, for chest pain, a productive cough, and mild 
shortness of breath.  At that time, a chest X-ray revealed a 
lingular infiltrate.  The veteran was started on oral 
Erythromycin and sent home.  Upon returning a week later (the 
current discharge summary), he complained of an increase in 
shortness of breath, especially on exertion (one-block 
exercise tolerance), and nonproductive cough.  He was 
subsequently admitted to the medical center.  The veteran 
reported that he had had to use his Alupent metered dose 
inhaler approximately 8-10 times per day.  It was noted that 
he had been smoking 1-2 packs of cigarettes a day for the 
past 20 years.  A repeat chest X-ray revealed a worsening 
infiltrate in the lingula, and a new right middle lobe 
infiltrate.  The veteran was started on intravenous 
antibiotics.  Additional treatment during the veteran's 
hospitalization included the use of Prednisone, Alupent 
respiratory treatments, and Altrovent metered-dose inhaler, 
and he was noted to have improved daily. 

In May 1992, the RO received additional medical records from 
the VAMC in San Diego, dated from March to May 1992.  In 
particular, an April 1992 treatment record noted that the 
veteran had moved to San Diego with increased problems of 
shortness of breath over the past year.  He was noted to have 
been hospitalized in March 1992.  The veteran was noted to be 
taking Azmacort, Alupent, and Atcorent.  On physical 
evaluation, the veterans lungs were diffuse with expiratory 
wheezes.  The diagnosis was asthma.  

Thereafter, in December 1993, the veteran requested that he 
be considered for an increased rating for his service-
connected asthmatic condition.  

In March 1994, the RO received VAMC Canandaigua discharge 
summaries, dated from May 1993 to October 1993.  These 
records noted the veteran's treatment for alcohol abuse, and 
noted a history of asthma.  In particular, a summary, dated 
May to June 1993, noted the veteran's history of bronchial 
asthma and that he was on bronchodilator therapy.  During his 
hospital course he was treated with Theo-Dur, Atrovent 
inhaler, Vanceril inhaler, and Albuterol inhaler.  Another 
hospital summary, dated in July 1993, noted that, on 
examination, there were some crackles in the veteran's lung 
fields, especially the right middle lobe area.  A later 
summary, dated August to September 1993, noted the veteran's 
asthma to be stable.  Another summary, dated in October 1993, 
reported the veteran's lungs as clear with the exception of a 
few rhonchi and a lightly increased expiratory phase.  The 
veteran was noted to ambulate with a cane, due to previously 
existing spinal cord damage and cervical spondylosis.  

In October 1994, the veteran filed a claim for individual 
unemployability.  He also submitted a vocational evaluation 
from Vocational Rehabilitation Services.  The evaluation 
noted the veteran's disabilities as quadriparesis and asthma, 
and that the veteran was seeking a sedentary job where he 
could utilize assistive devices to ambulate and be free of 
respiratory irritants.  Following various tests, it was noted 
that the veteran had above average intellectual capacities in 
terms of abstract problem solving ability.  However, the 
veteran's overall test results reflected a low, or 
negligible, degree of aptitude in 7 of the 11 "D.O.L." 
aptitude areas.  In particular, the veteran scored low in 
spatial aptitude, form perception, clerical perception, fine 
finger dexterity skills, eye-hand-foot coordination, manual 
dexterity skills, general motor coordination, and tool usage 
ability.  Other aptitude skills fell within the average 
range, including verbal and numerical aptitude.  In summary, 
the evaluation reflected that, when considering the veteran's 
past work experience as a food service worker, general 
construction laborer, and maintenance worker at a golf 
course, and his inability to return to any of those 
occupations due to his physical limitations, it was felt that 
the veteran's employment barriers precluded a reasonable 
expectation he could return to suitable gainful employment.  

In February 1995, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran's current 
medications included Theophylline, Azmacort inhaler, Atrovent 
inhaler, Proventil inhaler, Robaxin, Amitriptyline, Colace, 
and Prilosec.  The veteran was noted to have been smoking two 
packs of cigarettes a day for 26 years.  It was also noted 
that he had taken Prednisone for several tapering courses, 
having done so most recently two months previously.  The 
veteran complained that his breathing was hard.  He reported 
being comfortable at rest, but that any activity would lead 
to dyspnea.  He reported dyspnea on exertion walking a half-
a-block on a flat surface.  On clinical evaluation, there was 
increased percussion in the veteran's chest.  There was mild 
diffuse wheezing throughout.  There were no rales or rhonchi, 
no cor pulmonale, and breath sounds were distant.  The 
veteran denied any productive cough or sputum.  The 
examiner's diagnosis was moderately-severe reactive airway 
disease, exacerbated by smoking.  

In November 1995, the RO received VAMC Syracuse medical 
records, dated in July and August 1995.  In particular, the 
July 1995 record noted that the veteran sought refills of his 
asthmatic medication.  He was reported to have mild wheezing 
in both lower lobes.  The treatment plan included sending the 
veteran to the emergency room for breathing treatment with 
medication.  In August 1995, the veteran reported suffering 
an asthma attack the previous month, but was at the time 
noted to be breathing fine.  He was noted to have used 
Prednisone tapering courses.  He was also noted to walk daily 
and do occasional stretching.  VAMC Syracuse chest X-rays, 
dated in September and November 1995, noted a worsening 
irregular infiltrate in the anterior segment of the right 
upper lobe, with no evidence of pulmonary edema, pneumonia, 
or atelectasis.  

In February 1996, the RO received VAMC Syracuse medical 
records, dated from September 1990 to December 1995.  A 
December 1995 chest X-ray revealed a streaky density in the 
anterior segment of the right upper lobe.  

In April 1996, the veteran filed a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability).  The application reflected that the veteran 
had last worked full time in December 1984, and that he had 
become incapable of working in January 1990.  It was also 
reflected that the most he had ever earned in one year was 
$8500, as a maintenance worker in 1974.  The veteran reported 
that he had one year of college, and that he had trained as 
an electronics assembler in 1982.  In the "Remarks" section 
of the application, he noted that he had made numerous trips 
to the VA emergency room due to his asthma.  He reported that 
heat and cold, as well as chemical and outdoor irritants, 
affected his breathing.  Also, any type of exertion would 
caused exacerbation of his asthma.  

In March 1997, the RO received from the VAMC in Syracuse 
copies of San Diego VAMC medical records, dated from December 
1994 to November 1996.  In particular, a December 1994 record 
noted the veteran's complaint of shortness of breath and a 
feeling of a clogged lung, without wheezing.  The veteran was 
noted to have a cough, with loose brown sputum.  A treatment 
record later that same month, December 1994, noted the 
veteran's treatment for an asthmatic exacerbation.  In 
addition, a February 1995 treatment record noted the veteran 
having sought treatment in December 1994 for an asthmatic 
exacerbation.  It was reported that he was treated with 
Prednisone, and subsequently felt better.  It was also 
reported that he returned in January 1995 complaining of an 
increase in shortness of breath and dry cough.  He was 
started on TMP/SMX (trimethoprim and sulfamethoxazole) over 
10 days, and reported feeling better.  During his present 
treatment, the veteran complained that he had difficulty 
getting deep breaths, and the record noted he had suffered 
from chronic intermittent pleuritis since a thoracotomy in 
1990.  On clinical evaluation, the veteran's chest exhibited 
no wheezes, rhonchi, or rales.  The examiner's diagnosis was 
resolving upper respiratory infection and COPD/asthma.  The 
veteran was noted as doing well and his lungs were clear, 
with continued use of Azmacort and Albuterol.  The medical 
records also reflected an April 1996 discharge summary, which 
noted that the veteran suffered from COPD, and that during 
his hospital stay he was treated with his usual dose-metered 
inhalers, remained afebrile, and was considered stable.  

In April 1997, the veteran underwent a VA general medical 
examination.  He reported that he was currently unemployed, 
due to a spinal cord injury.  The examiner noted the 
veteran's medical history, which included status post 
tuberculosis, pneumonia (6 to 7 times), and cervical 
stenosis.  The veteran further reported that he still 
suffered bladder and bowel problems, and also suffered from 
gastroesophageal reflux disease.  He indicated that, if he 
ate too much, he experienced breathing problems.  On clinical 
evaluation, the veteran had breath sounds to all his lobes 
and had some rhonchi that cleared with his cough.  Pulmonary 
function tests were noted to have revealed restrictive and 
obstructive components.  A chest X-ray reflected a new area 
of possible subsegmental atelectasis or scarring in the 
lingula.  The examiner's impression included history of 
asthma, status post tuberculosis which included a resection 
in the left upper lobe, history of multiple pneumonias, and 
abnormal chest X-ray and PFTs.  Furthermore, the impression 
noted history of apparent cervical stenosis with the 
following functional deficits: right leg motor deficit, 
bladder deficit that requires daily catheterization, possible 
bowel deficit that requires daily suppositories, history of 
gastroesophageal reflux disease, history of anxiety, status 
post left proximal humerus fracture.  

Thereafter, the RO received additional VAMC Syracuse medical 
records, dated from December 1989 to July 1999.  In 
particular, a chest X-ray, dated in September 1997, revealed 
subsegmental atelectasis in the left upper lobe involving the 
lingula, with no evidence of tuberculosis.  A treatment 
record, dated in May 1999, noted that the veteran suffered 
from Guillain-Barre Syndrome.  The most recent PFT scores 
included April 1997 (FEV-1 - 60 percent and FEV-1/FVC - 72 
percent), May 1997 (FEV-1 - 70 percent and FEV-1/FVC - 72 
percent), and January 1998 (FEV-1 - 65 percent and FEV-1/FVC 
- 77 percent).

The Board further notes that included with the veteran's 
claims file was also his VA Vocational and Rehabilitation 
file.  In reviewing the evidence contained in this file, we 
observe that a copy of the veteran's resume noted that he had 
received an electronics assembly certificate in 1983 from the 
Onondaga-Madison BOCES Skill Training for Employment Program.  
Furthermore, it was noted that he had worked with the 
Underwood Construction Company as a laborer from 1975 to 
1979, as a sales associate with Quality Graphics beginning in 
1980, and as a food service worker part-time at the Syracuse 
VAMC, beginning in 1983.  

In a letter to VA in February 1985, the veteran reported that 
he had been turned down for an electronics mechanic job 
because of lack of education in that area.  He reported that 
he still was seeking work, and that, while there were 
companies that were hiring electronics assemblers, they 
either wanted a few years experience or were paying only 
minimum wage.  Thereafter, in a letter from the veteran to a 
VA counseling psychologist, dated in August 1986, the veteran 
noted that he was interested in tractor-trailer school in 
Rochester, NY.  In a September 1986 letter, VA notified the 
veteran that he was considered rehabilitated and thus was not 
being considered for additional training.  Furthermore, the 
veteran was noted to have been interested in careers as a 
locksmith or an accounting clerk, or becoming involved in 
hotel management.  A letter to the veteran from VA, dated in 
March 1989, reflected that he had been discontinued from the 
vocational rehabilitation program as a result of his not 
attending training.  

II.  Analysis

a.  Increased Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected asthma is 
more severe than previously evaluated.  See Jackson v. West, 
12 Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating respiratory disorders, as set forth in 38 C.F.R. 
§4.97.  See 61 Fed. Reg. 46,720 (1996).  These changes became 
effective on October 7, 1996.  See 38 C.F.R. § 4.97 (1999).  
The RO applied the revised criteria in its evaluation of the 
veteran's service-connected asthma, and the veteran was 
notified of its decision in a July 1999 SSOC, which at that 
time denied him a disability evaluation greater than 30 
percent.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must therefore evaluate the veteran's asthmatic disorder 
under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria.  

Prior to the regulatory changes, the veteran's service-
connected asthma had assigned to it a 30 percent disability 
rating under the provisions of 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6602, for bronchial asthma, as in effect before 
October 7, 1996.  Based upon that regulatory scheme, a 30 
percent rating was warranted for moderate bronchial asthma 
with asthmatic attacks rather frequent (separated by only 10-
14 day intervals), with moderate dyspnea on exertion between 
attacks.  The next higher schedular evaluation of 60 percent 
required severe disability with frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication, 
more than light manual labor precluded.  A 100 percent rating 
was assigned for pronounced bronchial asthma, i.e., asthmatic 
attacks very frequently with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. § 
4.97, DC 6602 (1996).

Under the current criteria, in effect on and after October 7, 
1996, the currently assigned 30 percent evaluation is 
warranted for bronchial asthma where it is manifested by FEV-
1 of 56- to 70-percent predicted, or FEV-1/ FVC of 56 to 70 
percent, or daily inhalation or oral bronchodilator therapy, 
or inhalation anti-inflammatory medication.  The next 
schedular evaluation of 60 percent requires FEV-1 of 40- to 
55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned for FEV-1 less than 40-percent 
predicted, or FEV-1/FVC less than 40 percent, or more than 
one attack per week with episodes of respiratory failure, or 
requiring daily use of systemic (oral or parenteral) high 
dose cortico-steroids or immuno-suppressive medications.  38 
C.F.R. § 4.97, DC 6602 (1999).

In reviewing the evidence of record, with respect to the 
veteran's disability under the old criteria, the Board finds 
a 30 percent evaluation most accurately describes the 
veteran's current level of disability due to his asthma.  The 
Board is cognizant that the veteran has suffered from 
tuberculosis and pneumonia, and it has been noted that he has 
smoked between 1 and 2 packs of cigarettes a day since he was 
14 years of age.  However, other lung disorders, and tobacco-
related disability, are not service connected, so we must 
consider only asthma in this decision.  As noted above, to 
warrant an increase to 60 percent, the veteran's asthmatic 
disability would have to be shown to be severe, with frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication, more than light manual labor precluded.  

While the veteran has reported that he has had to make 
numerous trips to medical facilities for treatment of his 
asthma, the medical evidence of record does not document one 
or more asthmatic attacks weekly.  Instead, the evidence 
reflects the veteran receiving treatment on a occasional 
monthly basis between 1986 and 1995.  His complaints have 
been for increased shortness of breath, with reports of 
dyspnea or clinical evidence of wheezing.  The most recent 
medical records, besides reporting PFT findings, noted 
treatment for asthma twice in December 1994, and on single 
occasions in January 1995, February 1995, July 1995, and 
April 1996.  On those occasions the veteran was treated with 
dose-metered inhalers, such as Azmacort and Albuterol.  
Furthermore, a tapered course of Prednisone was documented to 
have been administered in January 1990 and March 1992.  In a 
February 1995 treatment record, the veteran reported having 
undergone several tapered courses of Prednisone in December 
1994.  In August 1995, the veteran was noted to have 
undergone Prednisone treatment in July 1995.  

The Board is cognizant that the veteran has reported that 
heat and cold, as well as chemical and outdoor irritants 
affect his breathing.  On VA examination in February 1995, he 
reported that he was comfortable at rest, but that any 
activity would lead to dyspnea.  He reported dyspnea on 
exertion walking a half-a-block on a flat surface.  The 
examiner's diagnosis was moderately-severe reactive airway 
disease, exacerbated by smoking.  The Board finds, in this 
instance, that there is no medical evidence of record 
substantiating the veteran's claims that his asthma precludes 
him from doing more than light manual labor.  In this 
respect, we note that, on VA examination in April 1997, the 
veteran did not report that his asthma condition restricted 
his ability to work, but indicated that he was currently 
unemployed due to a spinal cord injury.  The latter condition 
is not service connected.

Thus, the Board finds that an increased rating under the old 
criteria is not warranted.  The medical evidence has not 
demonstrated that the veteran suffers one or more asthmatic 
attacks weekly, with marked dyspnea on exertion between 
attacks and only temporary relief by medication, or that his 
asthma precludes more than light manual labor.  Furthermore, 
while the VA examiner in 1995 reported the veteran's asthma 
(reactive airway disease) as moderately severe, ratings are 
not to be assigned based upon the worst possible symptoms 
found or described in an extensive medical record.  As noted 
above, the higher of two ratings is to be assigned only where 
the overall disability picture more nearly approximates the 
criteria for such a rating, and the 30 percent rating 
contemplates frequent asthmatic attacks.  Given the overall 
medical evidence and the applicable rating criteria, we do 
not find the evidence of record warrants an increase to 60 
percent.  

With respect to the current rating criteria, the Board also 
finds that a rating greater than 30 percent is not warranted.  
As noted above, a 60 percent rating is warranted if there is 
FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 
55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  The medical evidence does not document 
monthly visits by the veteran to a physician or medical 
facility for treatment of exacerbations of his asthma, or 
reflect his undergoing intermittent courses of systemic 
coricorsteroids.  As noted above, while the medical records 
do document treatment for asthma, visits to a medical 
facility were not on a consistent monthly basis, but varied 
over the course of a year.  In addition, while the veteran 
did receive coricosteroid treatment with Prednisone, there 
were not at least three documented instances of such 
treatment during a calendar year.  Furthermore, the veteran's 
most recent PFT scores were (April 1997) FEV-1 of 60 percent 
and FEV-1/FVC of 72 percent, (May 1997) FEV-1 of 70 percent 
and FEV-1/FVC of 72 percent, and (January 1998) FEV-1 of 65 
percent and FEV-1/FVC of 77 percent.  Given the overall 
medical evidence and the applicable rating criteria, we do 
not find the evidence of record warrants an increase to 60 
percent.  

With respect to whether a 100 percent schedular rating is 
warranted under either the old or new criteria, the Board 
observes that, since we do not find an increase is warrant to 
60 percent, we logically conclude that a total (100 percent) 
schedular rating is also not warranted.  That is, the 
evidence does not reflect pronounced bronchial asthma with 
asthmatic attacks very frequently, with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health; or 
FEV-1 less than 40-percent predicted, or FEV-1/FVC less than 
40 percent, or more than one attack per week with episodes of 
respiratory failure, or required daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  

We have considered the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
the Board finds an approximate balance of positive and 
negative evidence as to the merits of the claim, the benefit 
of the doubt shall be given to the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Here, however, the 
evidence preponderates against an increased rating, so that 
doctrine does not come into play.  

b.  TDIU

The regulatory scheme for TDIU ratings provides both 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet.App. 213, 216 (1992).  The objective criteria, set forth 
at 38 C.F.R. § 3.340(a)(2), provide for a total rating when 
there is a single disability or a combination of disabilities 
that results in a 100 percent schedular evaluation.  
Subjective criteria, set forth at 38 C.F.R. § 4.16(a), 
provide for a TDIU rating when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  

VA will grant a total disability rating for compensation 
purposes based on individual unemployability when the medical 
evidence shows that the veteran is precluded from obtaining 
or maintaining gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  In determining whether the veteran is entitled to 
TDIU, neither his non-service-connected disabilities nor his 
age may be considered.  Van Hoose v. Brown, 4 Vet.App. 361 
(1993).

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and retain employment.  The question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  See 38 C.F.R. §§ 4.1, 4.15 
(1999).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the ability or inability to engage in substantial 
gainful activity, had to be looked at in a practical manner, 
and that the thrust is whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore v. Derwinski, 1 Vet.App. 
83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See also Faust v. 
West, ___ Vet.App. ___, No. 98-100, slip op. at 16-18 (Feb. 
15, 2000).

In reviewing the evidence of record, we note that an 
asthmatic disorder is the veteran's only service-connected 
disability.  In April 1996, he submitted an application for 
TDIU, in which he reported that he had completed one year of 
college and had training as an electronics assembler.  He 
reported that he was last employed on a full-time basis in 
1984, and that he had last worked in 1986 part time as a food 
handler at the VAMC Canandaigua.  He indicated that he had no 
current earned income from the past 12 months.  

We note that the evidence does not reflect that the veteran 
has a single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation (objective 
criteria), or has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent (subjective criteria).  However, he 
may nonetheless be entitled to TDIU based on extraschedular 
considerations, and as such we will address this avenue for 
the granting of pension benefits.  See 38 C.F.R. § 4.16(b).  
The question to be addressed is whether there are unusual 
circumstances, peculiar to this veteran, which prevent him 
from having the usual amount of success to be expected in 
overcoming the handicap of his service-connected disability.  

In this case, the Board finds no such unusual circumstances.  
While the record indicates that the veteran has sought 
treatment for asthmatic attacks, there is no medical evidence 
of record that his asthmatic disability precludes him from 
gainful employment.  We are cognizant that the veteran has 
reported that he is precluded from employment due to his 
asthma, and that almost any work environment causes 
exacerbation of this disease.  However, no medical opinion is 
of record which reflects that the veteran's asthma as so 
severe that it precludes him from any work.

Furthermore, an evaluation from Vocational Rehabilitation 
Services noted the veteran to have above average intellectual 
capacities in terms of abstract problem solving ability, 
while his test results reflected a low degree or negligible 
degree of aptitude in 7 of the 11 "D.O.L." aptitude areas.  
Other aptitude skills were noted to fall within the average 
range including verbal and numerical aptitude.  In summary, 
the evaluation indicated that, when considering the veteran's 
past work experience in manual labor, and his inability to 
return to any of these occupations due to his physical 
limitations, it was felt that his employment barriers 
precluded a reasonable expectation that he could return to 
suitable gainful employment.  However, the evaluation 
includes both the veteran's service-connected asthma and non-
service connected back disorder, and the veteran reported on 
VA examination in 1997 that he was unemployed due to a spinal 
cord injury.  

Thus, the Board finds, based on the description of the 
impairment due to the service-connected asthmatic condition 
as contained in the medical reports, and the lack of medical 
evidence that the veteran is unemployed due to asthma, that 
the veteran's service-connected disability does not render 
him unemployable.  The record does not reflect any unusual 
circumstances that place the veteran in a different position 
than other veterans with the same disability rating.  
Accordingly, the Board concludes that he is not entitled to a 
total rating for compensation based on unemployability.


ORDER

1. Entitlement to an increased rating for asthma is denied.  

2. A total disability rating based on individual 
unemployability is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

